                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF MICHIGAN
                                     NORTHERN DIVISION
                                           ______

KENNETH COLVIN, JR.,

                        Plaintiff,                        Case No. 2:18-cv-150
v.                                                        Honorable Paul L. Maloney
HEIDI E. WASHINGTON et al.,

                        Defendants.
____________________________/

                                                OPINION

                This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983. Under

the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the Court is

required to dismiss any prisoner action brought under federal law if the complaint is frivolous,

malicious, fails to state a claim upon which relief can be granted, or seeks monetary relief from a

defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e(c). The

Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520

(1972), and accept Plaintiff’s allegations as true, unless they are clearly irrational or wholly incredible.

Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court will dismiss

Plaintiff’s complaint for failure to state a claim against Defendants Washington, Horton, Batho,

Lacrosse, Derry, Pawley, Sturm, Thompson, Corey-Spiker, McLean, McDonnell, Perry, Benson,

Bawks, Radike, Olmstead, and Wallace.

                                                Discussion

                I.      Factual Allegations

                Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.
The events about which he complains occurred at that facility. Plaintiff sues Defendants MDOC

Director Heidi Washington, Warden Connie Horton, Resident Unit Manager Unknown Batho,

Resident Unit Manager Unknown Lacrosse, Assistant Resident Unit Supervisor Unknown Derry,

Lieutenant Unknown Burke, Sergeant Unknown Pawley, Sergeant Unknown Sturm, Prisoner

Counselor Unknown Thompson, Classification Director Unknown Corey-Spiker, Grievance

Coordinator Unknown McLean, Nurse Amy McDonnell, Sergeant Unknown Koskela, Sergeant

Unknown Berghart, Prison Guards Unknown Perry, Unknown Benson, Unknown Bawks, Unknown

Radike, Unknown Crisp, Unknown Olmstead, Unknown Russo, and MDOC Head of Policy Melody

Wallace.

                Plaintiff alleges that on March 22, 2017, Defendant Crisp wrote a false class II

misconduct ticket on Plaintiff for insolence after Plaintiff stated that he was going to write a grievance

on Defendant Crisp for improperly denying him his yard time. In the misconduct, Defendant Crisp

falsely stated that Plaintiff had said “I’m going to write your ass up too.”

                On December 14, 2017, Plaintiff had a non-contact visit from his civil attorneys

regarding a pending action. After the visit, Defendant Radike told Plaintiff that he needed to be strip

searched. Plaintiff protested that he only needed to be patted down after a non-contact visit. Defendant

Radike became angry and reported the situation to Defendant Pawley. Defendant Pawley told Plaintiff

that he needed to attempt to resolve the matter with Defendant Radike before he filed a grievance.

Defendants Radike and Pawley conducted the strip search on Plaintiff. Once the search was concluded,

Defendant Pawley gave Plaintiff a misconduct ticket for disobeying a direct order for refusing the strip

search. Plaintiff said that the ticket would be evidence for his grievance, and would be his ticket out

of URF. Defendant Pawley immediately wrote a second ticket on Plaintiff for threatening behavior.

Plaintiff claims both tickets are false.

                On March 6, 2018, Plaintiff wrote a grievance on Defendant Perry for acting

unprofessionally and improperly ordering Plaintiff from the kitchen when he attempted to report for
                                                    2
his work assignment. On March 13, 2018, Defendant Perry yelled at another prisoner, calling him by

Plaintiff’s name, and ordered him to leave his work assignment in the kitchen. On March 14, 2018,

Defendant Perry wrote Plaintiff a class II misconduct ticket for being out of place, which accused

Plaintiff of failing to report for his work assignment. Plaintiff received a hearing on the ticket on March

20, 2018, during which he explained that Defendant Perry had ordered him not to report for work, and

that he had no way of knowing that he was supposed to report on March 14, 2018. Nonetheless,

Plaintiff was found guilty and was removed from his work assignment. Plaintiff wrote a grievance on

Defendant Perry for the improper misconduct ticket.

                On March 15, 2018, Plaintiff wrote to Defendants Horton and Corey-Spiker regarding

his lay-in from work. However, Defendants failed to interview him. Plaintiff claims that Defendants

Perry and Corey-Spiker conspired to have him terminated from his job by violating his due process

right to an interview prior to the termination. Plaintiff also claims that Defendant McLean improperly

assigned his grievance to Defendant Sturm, who was not Defendant Corey-Spiker’s supervisor.

Plaintiff states that Defendant Sturm improperly investigated the matter by interviewing Defendant

Perry instead of Defendant Corey-Spiker, because the real issue was that Plaintiff had not been

interviewed prior to the termination. Finally, Plaintiff claims that pursuant to the URF kitchen’s

progressive discipline program, Plaintiff should not have been terminated after only one misconduct

and without first being interviewed.

                On April 2, 2018, Plaintiff wrote a grievance on Defendant Russo for falsely accusing

Plaintiff of yelling during the review of a class II misconduct ticket. During the week of May 20, 2018,

Plaintiff was moved from URF Eastside to URF Westside, after two misconduct reports were written

on him by Defendant Pawley. On May 21, 2018, Defendant Russo gave Plaintiff a copy of the hearing

report for a class II misconduct written on Plaintiff by Defendant Perry. Plaintiff asked Defendant

Russo for an appeal form, and Defendant Russo asked Plaintiff why he was filing an appeal. Later that

day, Defendant Russo called Plaintiff to the desk. When Plaintiff questioned why, Defendant Russo
                                                    3
yelled that Plaintiff should obey without asking questions. Defendant Russo then threatened to have

Plaintiff placed in segregation and asked if Plaintiff was going to write a grievance on him. Plaintiff

did write a grievance and placed it in the kitchen grievance box. On March 22, 2018, Plaintiff received

a false class III misconduct from Defendant Russo for excessive noise. Plaintiff received a hearing on

the misconduct by prison guard Gilbert [a non-Defendant], and was found guilty.

                On May 29, 2018, Plaintiff overheard Defendant Koskela reviewing a misconduct on

another prisoner beyond the 24 hour mandate. Plaintiff advised the prisoner of this issue after

Defendant Koskela threatened the prisoner with additional days on LOP [loss of privileges] if he

refused the three days toplock. Defendant Koskela told Plaintiff to be quiet before he had Plaintiff

placed in segregation. Plaintiff told Defendant Koskela that he was going to write a grievance on him,

and Defendant Koskela stated that he would see about that. Defendant Koskela then told the other

prisoner that he was going to tear up the ticket, thanks to “his lawyer,” referring to Plaintiff. Plaintiff

filed a grievance.

                On May 30, 2018, Defendant Berghart reviewed a misconduct with Plaintiff that had

been written by Defendant Koskela. The misconduct accused Plaintiff of being disruptive while

Defendant Koskela was reviewing a ticket with another prisoner. Plaintiff complained that he did not

have to be reviewed on the ticket, and Defendant Berghart told Plaintiff to sit down, that he should

have had enough of threatening staff with grievances. Plaintiff refused to give a statement and his

refusal was witnessed by other prisoners. However, on May 30, 2018, Defendant Berghart wrote a

false class II misconduct on Plaintiff for being loudly disruptive during the misconduct review process.

Plaintiff filed a grievance regarding Defendant Berghart’s false misconduct, claiming that it was in

retaliation for Plaintiff asserting his right not to participate in the misconduct review.

                On June 7, 2018, Defendant Burke conducted a hearing on two of Plaintiff’s class II

misconduct reports, which had been written by Defendants Koskela and Berghart. Defendant Burke

told Plaintiff that he was finding him guilty because he did not approve of Plaintiff’s grievance writing.
                                                     4
During the hearing, Defendant Burke refused to allow Plaintiff to obtain answers to questions posed to

Defendants Koskela and Berghart, or to obtain requested video footage. Nor did Defendant Burke

allow Plaintiff to present a detailed defense to the charges. Defendant Burke told Plaintiff that he did

not have a right to a hearing investigator or to the evidence he was seeking. Plaintiff claims that the

MDOC hearing process for class II and III misconducts is unconstitutional because it does not provide

the same protections to prisoners as the hearing process for class I misconducts.

                On June 21, 2018, at approximately 7:00 pm, Defendant Benson came to Plaintiff’s

cube with a duffel bag and told Plaintiff to pack up his property and take it to the property room.

Plaintiff asked why, but Defendant Benson refused to reply. Once in the property room, Defendant

Bawks took Plaintiff to his property, which consisted of three legal footlockers, one duffel bag, and

one typewriter. Defendant Bawks refused to give Plaintiff a receipt for “prisoner personal property”

or “contraband removal,” or a “notice of intent to conduct an administrative hearing.” When Plaintiff

arrived back in his unit, Defendant Olmstead told him that he was now locking on the Eastside and to

report to Defendant Burke in the control center. Plaintiff states that the Eastside of URF is more a

restrictive unit than the Westside, although both are level II units.

                When Plaintiff arrived at the Eastside control center, Defendant Burke told him that he

had been sent there because of his grievance writing on Defendants Benson and Olmstead. Defendant

Burke sent Plaintiff to get his property, where Defendant Bawks told him that he had also heard

Plaintiff’s move was the result of his grievance writing. Plaintiff filed a grievance that evening.

Plaintiff received a response to his grievance on July 2, 2018, from Defendant Pawley, who stated that

Plaintiff had been moved at the recommendation of unit and supervisory staff. The response further

indicated that Defendant Burke denied telling Plaintiff that he had been moved because of his grievance

writing. Plaintiff later discovered, after the return of two grievances he had written before his move to

the Eastside, that Defendants Benson and Olmstead had been interviewed on the grievances just hours

before Plaintiff was ordered to move.
                                                    5
                On March 9, 2017, Plaintiff received a special accommodation, stating that he was at

risk of heat-related illness. On June 30, 2018, Plaintiff wrote health care regarding the fact that he had

been placed in a cell which had direct sunlight coming in the window for four hours each day, causing

the cell to become extremely hot. Plaintiff was on sanctions and was required to remain in his closed

cell, so Plaintiff was requesting a fan. Defendant McDonnell responded that health care did not provide

fans, but that Plaintiff could purchase one, or that he could talk to his unit counselor. Plaintiff wrote

to Defendant Derry, who found that Plaintiff had failed to prove that he needed the fan. Plaintiff wrote

a grievance on the matter. Plaintiff also wrote to Defendants Horton, LaCrosse, and Batho, but they

denied his requests for a fan:

        . . . URF surpassed acceptable standards during its most recent inspection to include
        standards for housing (ie: air flow, ventilation, noise levels, heating, lighting, living
        space, pest control, etc.) No policy violation was found to exist regarding this matter
        and no further action is warranted.

(ECF No. 1, PageID.29.) Plaintiff states that being confined in a hot cell caused him to suffer from

headaches, nausea, and dizziness.

                Plaintiff seeks compensatory, punitive and nominal damages. Plaintiff also seeks

declaratory and injunctive relief.

                II.     Failure to State a Claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While a

complaint need not contain detailed factual allegations, a plaintiff’s allegations must include more than

labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.”). The court must determine whether the complaint contains “enough facts to state a

claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility


                                                    6
when the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 679. Although the plausibility

standard is not equivalent to a “‘probability requirement,’ . . . it asks for more than a sheer possibility

that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556).

“[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged – but it has not ‘show[n]’ – that the pleader is entitled to relief.”

Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71

(6th Cir. 2010) (holding that the Twombly/Iqbal plausibility standard applies to dismissals of prisoner

cases on initial review under 28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a right

secured by the federal Constitution or laws and must show that the deprivation was committed by a

person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr. Corp. of

Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating federal rights, not

a source of substantive rights itself, the first step in an action under § 1983 is to identify the specific

constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271 (1994).

                Plaintiff claims that the MDOC policy for adjudicating Class II and III misconducts is

unconstitutional because it does not provide the same due process protections as the procedure for

adjudicating Class I misconduct tickets. A prisoner does not have a protected liberty interest in prison

disciplinary proceedings unless the resulting restraint imposes an “atypical and significant hardship on

the inmate in relation to the ordinary incidents of prison life.” See Sandin v. Conner, 515 U.S. 472,

486 (1995). Under Michigan Department of Corrections Policy Directive 03.03.105, ¶ B, a Class I

misconduct is a “major” misconduct and Class II and III misconducts are “minor” misconducts. The

policy further provides that prisoners are deprived of good time or disciplinary credits only when they

are found guilty of a Class I misconduct. (See Policy Directive 03.03.105, ¶ AAAA). The Sixth Circuit

routinely has held that misconduct convictions that do not result in the loss of good time are not atypical
                                                    7
and significant deprivations and therefore do not implicate due process. See, e.g., Ingram v. Jewell, 94

F. App’x 271, 273 (6th Cir. 2004); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003); Green v.

Waldren, No. 99-1561, 2000 WL 876765, at *2 (6th Cir. June 23, 2000); Staffney v. Allen, No. 98-

1880, 1999 WL 617967, at *2 (6th Cir. Aug. 12, 1999). Because the penalties imposed as a result of

Class II and III misconduct convictions do not result in a loss of good time, they do not implicate the

Due Process Clause. Therefore, Plaintiff’s challenge to the MDOC policy on Class II and III

misconducts, and his claims against Defendants Washington and Wallace for writing and instituting

the policy, are properly dismissed for lack of merit.

                Plaintiff also claims that Defendant Perry’s conduct violated his due process rights and

resulted in the loss of his kitchen job. In addition, Defendants Horton, Corey-Spiker, McLean, and

Sturm violated Plaintiff’s due process rights when they failed to properly address Plaintiff’s grievance

and complaints regarding the loss of his job. The Sixth Circuit has consistently found that prisoners

have no constitutionally protected liberty interest in prison employment under the Fourteenth

Amendment. See, e.g., Dellis v. Corr. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001) (district court

properly dismissed as frivolous the plaintiff’s claim that he was fired from his prison job); Newsom v.

Norris, 888 F.2d 371, 374 (6th Cir. 1989) (no constitutional right to prison employment); Ivey v.

Wilson, 832 F.2d 950, 955 (6th Cir. 1987) (“[N]o prisoner has a constitutional right to a particular job

or to any job”); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003) (same). Morever, “as the

Constitution and federal law do not create a property right for inmates in a job, they likewise do not

create a property right to wages for work performed by inmates.” Carter, 69 F. App’x at 680 (citing

Williams v. Meese, 926 F.2d 994, 997 (10th Cir. 1991), and James v. Quinlan, 866 F.2d 627, 629-30

(3d Cir. 1989)). Under these authorities, Plaintiff fails to state a due process claim against Defendants

Perry, Horton, Corey-Spiker, McLean, and Sturm arising from the termination of his prison

employment.



                                                   8
                Nor does Plaintiff have any due process right to file a prison grievance. The courts

repeatedly have held that there exists no constitutionally protected due process right to an effective

prison grievance procedure. See Hewitt v. Helms, 459 U.S. 460, 467 (1983); Walker v. Mich. Dep’t of

Corr., 128 F. App’x 441, 445 (6th Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir.

2003); Young v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002); Carpenter v. Wilkinson, No. 99-

3562, 2000 WL 190054, at *2 (6th Cir. Feb. 7, 2000); see also Antonelli v. Sheahan, 81 F.3d 1422,

1430 (7th Cir. 1996); Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (collecting cases). Michigan law

does not create a liberty interest in the grievance procedure. See Olim v. Wakinekona, 461 U.S. 238,

249 (1983); Keenan v. Marker, 23 F. App’x 405, 407 (6th Cir. 2001); Wynn v. Wolf, No. 93-2411, 1994

WL 105907, at *1 (6th Cir. Mar. 28, 1994). Because Plaintiff has no liberty interest in the grievance

process, the conduct of Defendants Horton, Corey-Spiker, McLean, and Sturm did not deprive him of

due process.

                Plaintiff claims that Defendants McDonnell, Horton, Batho, Lacrosse, and Derry

violated his rights under the Eighth Amendment when they refused to provide him with a state-issued

fan at no cost. Plaintiff asserts that this refusal occurred despite the fact that he had an accommodation

stating that he was at risk for heat-related illness. The Eighth Amendment imposes a constitutional

limitation on the power of the states to punish those convicted of crimes. Punishment may not be

“barbarous” nor may it contravene society’s “evolving standards of decency.” Rhodes v. Chapman,

452 U.S. 337, 345-46 (1981). The Amendment, therefore, prohibits conduct by prison officials that

involves the “unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir.

1987) (per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson v.

Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for prison

confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every unpleasant
                                                    9
experience a prisoner might endure while incarcerated constitutes cruel and unusual punishment within

the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

                In order for a prisoner to prevail on an Eighth Amendment claim, he must show that

he faced a sufficiently serious risk to his health or safety and that the defendant official acted with

“‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80 (6th Cir.

2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate indifference standard

to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993) (applying deliberate

indifference standard to conditions of confinement claims)).

                Plaintiff’s claim that the denial of a fan was done with deliberate indifference to his

health or safety is conclusory. As noted above, Plaintiff contacted health care on June 30, 2018, stating

that his cell had direct sunlight coming in the window for four hours each day, that the cell became

extremely hot, and that he had a special accommodation for being at risk of heat-related illness.

Plaintiff states that he suffered from headaches, nausea, and dizziness after being confined in a closed

hot cell while on sanctions. Plaintiff requested a fan. Defendant McDonnell responded that health

care did not provide fans, but that Plaintiff could purchase one or ask his unit counselor.

                Plaintiff’s subsequent request to Defendant Derry was denied after Defendant Derry

concluded that Plaintiff had failed to show that he needed a fan. Plaintiff filed a grievance, which was

denied by Lacrosse, Batho, and Horton. In the Step I response, Defendant Lacrosse stated:

        Policy Directive 03.03.130 Humane Treatment and Living Conditions for Prisoners,
        paragraph B, “Living conditions in CFA facilities shall be consistent with ACA
        standards for Adult Correctional Facilities insofar as feasible. Prisoners in CFA
        facilities will be provided with the following: 1) Clean and orderly surroundings. 2)
        Sufficient number of toilets and washbasins. 3) Laundry and other facilities hygiene.
        4) Lighting, ventilation, heating and noise levels that are adequate for comfort. 5) Non-
        housing areas maintained in a healthy and safe manner.”

        Operating Procedure 03.04.100E Prevention of Heat Related Illnesses in Prisoners,
        Attachment A. states “Heat related illnesses can be avoided if common sense
        precautions are taken, such as the following: Stay out of the sun if possible. Wear light
        colored clothing whenever possible. When in cell, wear loose fitting clothing, e.g. gym
        shorts/tee shirts or athletic shirts. Drink 8-12 glasses of water a day. Splash water on

                                                   10
        your body frequently and air dry. Sit rather than lie down, as more air will circulate
        around your body and you will be cooler. Restrict activities that require exertion, such
        as lifting weight[s], running or jogging, playing sports such as basketball. Avoid
        beverages that contain caffeine. Contact health care staff if you experience dizziness,
        muscle spasms, fainting, vomiting or nausea, change in appearance of the skin or
        confusion. When outside, wear a hat and light-weight clothing covering skin whenever
        possible. Being aware of the above information, taking common sense precautions and
        following recommendations should help you avoid any heat related illness.

        URF surpassed acceptable standards during its most recent inspection to include
        standards for housing (i.e.: air flow ventilation, noise levels, heating, lighting, living
        space, pest control, etc.). No policy violation was found to exist regarding this matter
        and no further action is warranted.

(ECF No. 1-49, PageID.139.) The Step II respondent, Defendant Horton, found that Plaintiff was

denied a fan in accordance with policy.

                The Court notes that MDOC Policy Directive 04.07.110 ¶ F(9) (eff. 10/03/2016)

provides that one portable 6 inch fan may be provided as approved by the MDOC for Level IV double

bunked indigent prisoners who have documented heat-related illness. According to the allegations in

Plaintiff’s complaint, he is a level II prisoner. Plaintiff does not allege whether he employed other

methods to keep from overheating, such as applying water to his body, increasing his water intake, and

sitting rather than lying down. Nor does Plaintiff allege that he requested any medical intervention for

dizziness, muscle spasms, fainting, vomiting or nausea, change in appearance of the skin or confusion

following the denial of a fan, or that he advised any of the named Defendants of any of those symptoms.

The record shows that Defendants acted in accordance with existing policy. Plaintiff has failed to

allege facts showing that Defendants were aware of a serious medical need on Plaintiff’s part, or that

they were deliberately indifferent to any such need. Therefore, Plaintiff’s Eighth Amendment claims

against Defendants McDonnell, Horton, Batho, Lacrosse, and Derry are properly dismissed.

                Plaintiff claims that he was moved from the Westside of URF to the Eastside of URF,

which is a more restrictive level II than the Westside, although both are level II units. Plaintiff claims

that the transfer was in retaliation for his grievance writing on Defendants Benson and Olmstead, and

that Defendant Burke told him as much. Plaintiff attaches a copy of a step I grievance response by

                                                   11
Defendant Pawley, which states that Defendant Burke had been interviewed and had indicated that

Plaintiff had been moved based on the recommendation of unit and supervisory staff.

                In order to set forth a First Amendment retaliation claim, a plaintiff must establish that:

(1) he was engaged in protected conduct; (2) an adverse action was taken against him that would deter

a person of ordinary firmness from engaging in that conduct; and (3) the adverse action was motivated,

at least in part, by the protected conduct. Id. Moreover, Plaintiff must be able to prove that the exercise

of the protected right was a substantial or motivating factor in the defendant’s alleged retaliatory

conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch.

Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

                Filing a grievance is constitutionally protected conduct under the First Amendment.

See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001); Noble v. Schmitt, 87 F.3d 157, 162 (6th

Cir. 1996). Plaintiff, however, cannot show that his transfer from one URF level II unit to another

URF level II unit was an adverse action taken against him from filing grievances against Defendants

Benson and Olmstead. “Since prisoners are expected to endure more than the average citizen, and

since transfers are common among prisons, ordinarily a transfer would not deter a prisoner of ordinary

firmness from continuing to engage in protected conduct.” Siggers-El v. Barlow, 412 F.3d 693, 701

(6th Cir. 2005). See, e.g., Smith v. Yarrow, 78 F. App’x. 529, 543 (6th Cir. 2003) (“transfer from one

prison to another prison cannot rise to the level of an adverse action because it would not deter a person

of ordinary firmness from the exercise of his First Amendment rights”) (internal quotation marks

omitted). If, however, a foreseeable consequence of a transfer would be to substantially inhibit a

prisoner’s ability to access the courts, then such a transfer could be considered an “adverse action” that

would deter a person of ordinary firmness from continuing to engage in the protected conduct. See

Hill v. Lappin, 630 F.3d 468, 474 (6th Cir. 2010) (holding that transfer to administrative segregation

or another prison’s lock-down unit or can be sufficient to constitute adverse action); Siggers-El, 412

F.3d at 702 (holding that a transfer was an “adverse action,” where the transfer resulted in plaintiff
                                                    12
losing a high paying job that paid for his lawyer fees and moved him further from the attorney);

Johnson v. Beardslee, No. 1:06-cv-374, 2007 WL 2302378, at *5 (W.D. Mich. Aug. 8, 2007).

Similarly, the Sixth Circuit has held that a transfer to segregation or to an area of the prison used to

house mentally disturbed inmates could be sufficiently adverse. See Thaddeus-X, 175 F.3d at 398; see

also Hill, 630 F.3d at 468.

                As noted above, Plaintiff was transferred from one level II unit to another. Although

Plaintiff claims that the level II unit to which he was transferred was slightly more restrictive than the

first unit, such a claim does not render the move sufficiently adverse to deter a person of ordinary

firmness from engaging in protected conduct. Plaintiff fails to allege facts showing that the move cost

him a job, prevented him from accessing the courts, or placed him with mentally disturbed inmates.

Therefore, Plaintiff’s claim of a retaliatory transfer against Defendants Burke, Benson, and Olmstead

is properly dismissed.

                Plaintiff claims that Defendants Radike and Pawley improperly strip searched him, but

he does not allege facts showing that the search was motivated by a desire to retaliate against him for

engaging in protected conduct. Therefore, Plaintiff fails to set forth a retaliation claim based on this

conduct.

                Plaintiff also appears to be claiming that the subsequent misconduct tickets were

retaliatory. As noted above, Defendant Pawley gave Plaintiff a misconduct ticket for disobeying a

direct order for refusing the strip search. After Plaintiff said that the ticket would be evidence for his

grievance, Defendant Pawley wrote a second ticket on Plaintiff for threatening behavior. Plaintiff was

found guilty of the class I misconduct of disobeying a direct order on December 19, 2017, during which

Plaintiff asserted that he was not on a visit, but a call, so he should not be searched. In the reasons for

finding, Hearing Officer O’Brien stated:

        Officer Radtke gave a direct and reasonable order to Prisoner Colvin to step into the
        room for a strip search on 12-14-17 at 1700 hours. Prisoner Colvin heard and
        understood the order because it was a clear order given directly to him. Prisoner Colvin
                                                    13
        per his own statement did not comply with a strip search at this time. The order was
        capable of being performed, did not pose a significant risk of substantial harm and did
        not conflict with a prior order. Prisoner Colvin’s statement that he was not given the
        order is not believed because if that was true he would have said it in his written
        statement. Second, per his written statement he did not comply as he walked out of the
        room and sat down when the officer yelled at him which is willingly not complying
        with the strip search as he should have stayed in the room and allowed the strip search
        if he wanted to comply. It is not a defense that he felt he should not be strip searched
        because he still has to comply and he can grieve it. I find that the witnesses requested
        are not relevant as per his written statement he did not comply when the order was
        given. Finally even if Pawley typed the report Radtke was there the entire time and
        read and signed it so it was his report and who typed it is not relevant. The Officer is
        clear and factual in his statement and is found to be credible.

(ECF No. 1-42, PageID.119.) A prisoner’s claim that he was falsely accused of a major misconduct is

barred where there has been a finding of guilt. See Peterson v. Johnson, 714 F.3d 905, 917 (6th Cir.

2013) (holding that a factual finding in a major misconduct proceeding has preclusive effect and is not

subject to challenge in a § 1983 action). However, as the Sixth Circuit subsequently qualified in

Roberson v. Torres, 770 F.3d 398 (6th Cir. 2014), not every factual finding is entitled to preclusive

effect. Instead,

        the question of preclusion cannot be resolved categorically, as it turns on case-specific
        factual questions such as what issues were actually litigated and decided, and whether
        the party to be precluded had sufficient incentives to litigate those issues and a full and
        fair opportunity to do so—not just in theory, but in practice. [Peterson, 714 F.3d] at
        916-17. It likewise turns on the court’s “sense of justice and equity,” Blonder-Tongue
        Labs., v. Univ. of Ill. Found., 402 U.S. 313, 334 (1971), which may require a case-by-
        case analysis of surrounding circumstances.

Roberson, 770 F.3d at 404-05.

                   In Maben v. Thelen, 887 F.3d 252 (6th Cir. 2018), the Sixth Circuit further clarified the

limitations of the preclusion doctrine, as follows:

                To determine whether we must give preclusive effect to “factfinding from
        Michigan prison hearings,” we look to four requirements, all of which must be met: (1)
        the state agency “act[ed] in a ‘judicial capacity’”; (2) the hearing officer “resolved a
        disputed issue of fact that was properly before it”; (3) the prisoner “had an adequate
        opportunity to litigate the factual dispute”; and, (4) if these other three requirements
        are met, we must “give the agency’s finding of fact the same preclusive effect it would
        be given in state courts.” Peterson v. Johnson, 714 F.3d 905, 911–13 (6th Cir. 2013)
        (internal citation and quotation marks omitted).


                                                      14
                In Peterson, the Court considered, as a matter of first impression, whether a
        hearing officer’s factual determination at a Michigan major misconduct hearing has
        preclusive effect in litigation brought by a prisoner under § 1983. Id. at 908, 911. The
        Court concluded that, because all four requirements were met, the “hearing officer’s
        factual finding that [the prisoner] was the one who grabbed [the officer’s] hand
        precludes a contrary finding in federal court.” Id. at 917. In Roberson v. Torres, the
        Court considered the same issue, and identified the four requirements listed above. 770
        F.3d 398, 403-04 (6th Cir. 2014). The Court said that Peterson does not mean that
        “any factual findings by a hearing officer in a major-misconduct hearing in a Michigan
        prison are to be accorded preclusive effect.” Id. at 404. “Peterson is not a blanket
        blessing on every factual finding in a major-misconduct hearing.” Id.

                Indeed, the question of preclusion cannot be resolved categorically, as
                it turns on case-specific factual questions such as what issues were
                actually litigated and decided, and whether the party to be precluded
                had sufficient incentives to litigate those issues and a full and fair
                opportunity to do so—not just in theory, but in practice. It likewise
                turns on the court’s sense of justice and equity, which may require a
                case-by-case analysis of surrounding circumstances.

        Id. at 404-05 (internal citations and quotation marks omitted). The Court declined to
        decide the preclusion question, and remanded the case to the district court to consider
        the argument for the first time. Id. at 405. The Court instructed the district court to
        “give particular attention to the fairness and accuracy of the factual findings made by
        the major-misconduct hearing officer.” Id. The Court advised that “[n]umerous
        inquiries may be relevant to the district court’s analysis,” like “why the hearing officer
        refused to review the alleged video of the incident, whether the hearing officer provided
        a sufficient and reasonable basis for her factual findings, and whether the testimony of
        other witnesses corroborated the accounts provided by either [the prisoner] or [the
        officer].” Id. at 405.

Maben, 887 F. 3d at 259. The Maben court expressly rejected the application of Peterson/ Roberson

preclusion to minor misconduct proceedings in Michigan, both because the state agency was not acting

in a judicial capacity and because the prisoner in such proceedings does not have an adequate

opportunity to litigate the factual dispute. Id. at 261.

                It is clear from the attachments to Plaintiff’s complaint that the December 14, 2017,

misconduct ticket for disobeying a direct order concerned a class I misconduct. The hearing officer

determined that Plaintiff was actually guilty of disobeying a direct order. Plaintiff does not have a

protected right to disobey a direct order. Therefore, pursuant to Peterson, Plaintiff is barred from

asserting a retaliation claim with regard to the disobeying a direct order misconduct.


                                                    15
                 It is also clear that the December 14, 2017, misconduct for threatening behavior was a

class I misconduct. (ECF No. 1-43, PageID.126.) During the hearing on the misconduct, Hearing

Officer O’Brien gave the reasons for finding:

          Prisoner Colvin said to [Sergeant] Pawley “I’m having a hard time not putting my
          hands on you right now so you better just let me leave before I do something I’m gonna
          regret.” I find that this statement by its very nature expresses an intent to physically
          harm Sergeant Pawley. Prisoner Colvin’s questions for the [Sergeant] are not
          necessary as [Sergeant] Pawley gives hi[s] version of what was said in the ticket and
          asking him [stet] if it was a lie and shows him talking to the officer but does not pick
          up audio and they both admit he was talking. Prisoner Colvin’s statement is not
          believed because he never states clearly what he said at the very end right before he
          was cuffed up which was when this remark [w]as alleged to have been made and he
          only summarizes what he was saying unlike the direct quotes he gave for everything
          else and if he truly had not threatened the Sergeant he would have known and given an
          exact quote of what he said for this instead of saying something like he was giving it
          to his attorneys. The Sergeant is clear and factual in his statement and is found to be
          credible.

Id.

                 Based on the evidence presented during the hearing, the Hearing Officer determined

that Plaintiff had threatened Defendant Pawley. Plaintiff does not have a protected right to behave in

a threatening manner. Therefore, pursuant to Peterson, Plaintiff is barred from asserting a retaliation

claim with regard to the threatening behavior misconduct.

                 Plaintiff names Unknown Bawks as a Defendant, but the only allegations against

Defendant Bawks are that he told Plaintiff the transfer to the Eastside of URF was retaliatory. In

addition, Plaintiff fails to make any specific allegations of wrongdoing against Defendant Thompson.

Conclusory assertions of unconstitutional conduct without specific factual allegations fail to state a

claim under § 1983. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009); Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007). Therefore, Defendants Bawks and Thompson are properly dismissed.

                 Finally, the Court notes that Plaintiff’s retaliation claims against Defendants Russo,

Burke, Koskela, Berghart, and Crisp are not clearly frivolous and may not be dismissed on initial

review.


                                                    16
                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the Court

determines that Defendants Washington, Horton, Batho, Lacrosse, Derry, Pawley, Sturm, Thompson,

Corey-Spiker, McLean, McDonnell, Perry, Benson, Bawks, Radike, Olmstead, and Wallace will be

dismissed for failure to state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. §

1997e(c). Plaintiff’s retaliation claims against Defendants Russo, Burke, Koskela, Berghart, and Crisp

remain in the case.

               An order consistent with this opinion will be entered.


 Dated:    February 11, 2019                           /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 17
